Citation Nr: 0315292	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-46 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an increased (compensable) rating for 
traumatic arthritis of the right sacroiliac joint.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran was separated from the military in December 1979 
following three months and ten days of active service.  There 
are notations on the report of his separation indicating he 
was released from active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) under the Reserve 
enlistment program upon completion of his military 
occupational specialty (MOS) training and a minimum of twelve 
weeks INACDUTRA.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from June and December 1996 rating decisions by the 
RO.  The June 1996 rating decision held that new and material 
evidence had not been submitted to reopen a claim for 
service connection for a psychiatric disorder, and the 
December 1996 rating decision confirmed and continued the 
previously assigned noncompensable rating for the arthritis 
in the veteran's right sacroiliac joint.  In December 1998, 
the Board also denied the petition to reopen the claim for a 
psychiatric disorder and the claim for a compensable rating 
for the arthritis in the right sacroiliac joint, as well.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

During the pendency of the appeal to the Court, the veteran's 
representative and VA's General Counsel-representing the 
Secretary, filed a joint motion requesting that the Court 
vacate the portion of the Board's decision that had denied a 
compensable rating for the arthritis in the right sacroiliac 
joint.  The parties also asked that the Court remand this 
claim to the Board for further development and 
readjudication.  And as for the other claim, for a 
psychiatric disorder, the parties agreed it should be 
dismissed.  The Court issued an order in August 1999 granting 
the parties' joint motion for partial remand and, after 
receiving the case back from the Court, the Board in turn 
remanded the case to the RO in June 2000 to comply with the 
directives specified in the joint motion.

Upon the completion of the additional development requested, 
the RO returned the case to the Board for further appellate 
consideration.  And the Board issued another decision in 
August 2002, continuing to deny the veteran's claim for a 
compensable rating for the arthritis in his right sacroiliac 
joint.  But after later discovering that his entire claims 
file (c-file) was not before the Board when it issued its 
most recent decision, in August 2002, the Board vacated that 
decision in June 2003.  So the Board is now issuing this 
decision, instead, after a de novo review of the record-
including the medical and other evidence previously 
unavailable.


FINDING OF FACT

The most persuasive medical evidence of record, including the 
results of recent 
X-rays and the opinions of VA orthopedic and neurologic 
examiners, indicates the veteran does not have traumatic 
arthritis in his right sacroiliac joint or associated pain, 
weakness, premature fatigability, incoordination, etc., which 
actually cause functional impairment (e.g., limitation of 
motion).


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
traumatic arthritis in the right sacroiliac joint.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) indicate that, 
in October 1979, he was seen for complaints that his right 
leg was hurting at the thigh and inside at the groin.  There 
were tender adductors, and he was unable to adduct against 
resistance without severe pain.  X-rays of the right hip and 
femur were negative.  The diagnosis was an adductor strain.  
A November 1979 X-ray noted a stress fracture of the pelvis.  
A December 1979 separation examination once again noted a 
stress fracture of the pelvis.

In an application for VA compensation benefits filed at the 
time of his separation from service in December 1979, the 
veteran cited a stress fracture of his right pelvis.  

During an August 1980 VA examination, the veteran complained 
of aching in his right buttock when he sat, stood or walked.  
The examiner noted that, as the veteran undressed, he did not 
mimic pain and could walk normally without a limp.  
He also could walk on his toes and heels and bend over and 
touch the floor, and he could extend and laterally flex in a 
normal manner.  His hips moved in all directions without any 
distress, and there was no evidence of pain on palpation.  
The diagnosis indicated there was only historical evidence of 
a stress fracture of the pelvis.  
An X-ray taken of the pelvis revealed some indistinctness of 
margination and slight sclerosis about the right sacroiliac 
joint.  The pertinent impression was arthritic changes of the 
right sacroiliac joint of uncertain etiology, possibly 
post-traumatic or infectious.  The final diagnosis was 
traumatic arthritis of the right sacroiliac joint.

In October 1980, the RO in Seattle granted service connection 
for traumatic arthritis of the right sacroiliac joint and 
assigned a noncompensable (i.e., 0 percent) rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, effective from 
December 1979.

Records received from the Washington Army National Guard in 
August 1987 show the veteran had enlisted in June 1979 and 
was discharged in May 1981 because of a physical disability 
not incident to his National Guard service.  

In September 1996, the veteran filed a claim at the RO in 
Boise for a higher (compensable) rating for the traumatic 
arthritis in his right sacroiliac joint.  He said that he 
suffered from chronic pain and was unable to walk long 
distances without a cane or stopping to rest, because of this 
condition.

Received in December 1996 was an October 1987 statement in 
which 
S.R. Andrews, M.D., reported that the veteran had a right-
sided sacroiliac joint arthritis that caused leg pain, 
resulting from an undisplaced fracture in that area.  

Records of VA treatment were subsequently obtained, and they 
show the veteran was seen on an outpatient basis in June, 
July, and November 1996 for complaints of musculoskeletal 
pain.  X-rays, however, were negative.  His treatment 
included prescriptions for Salsalate and acetaminophen.

In April 1997, S. Cheney reported that she had known the 
veteran for three years and could confirm that he took pain 
pills for his leg.  She also said that, if he walked very 
far, he had to use a cane.  

The veteran underwent a VA medical evaluation in April 1997 
in connection with his current claim.  And the report of that 
evaluation indicates that his claims file was reviewed by the 
examining physician.  There was no pertinent clinical 
abnormality, including pain, during the objective physical 
evaluation.  But there were objective indications of 
tenderness to deep palpation with the thumb in the inferior 
gluteal fold on the right pushing towards the ischial 
tuberosity, tenderness at the tendon insertions of the 
ischial tuberosity, and one centimeter of atrophy of the 
right calf.  X-rays of the sacroiliac joints and lumbar 
spine, taken in June 1996, were reviewed and disclosed no 
significant abnormality.  The diagnosis indicated the veteran 
apparently had sustained a prior stress fracture of his right 
sacroiliac joint with no X-ray abnormalities documented in 
June 1996 and ischial pain, consistent with ischial bursitis.  
In the opinion of the VA examiner, the veteran's symptoms 
could not necessarily be correlated with his prior possible 
stress fracture, and his ischial pain was consistent with 
ischial bursitis which the examiner believed more likely 
accounted for the veteran's symptoms.

In July 1997, T.L. Konigsmark said that the veteran appeared 
to walk with a limp and was on pain medication, and that he 
used a cane from time to time.  Also in July 1997, S. Roth 
and J. Huntley stated that veteran walked with a limp, used a 
cane at times, and appeared to be in pain frequently.

In a VA outpatient note, dated in April 1999, the veteran's 
treating psychiatrist reported that medications of Salsalate 
and Tylenol had been prescribed because of right leg and hip 
pain.  That physician wrote a prescription for Salsalate, 
750 milligrams, in May 2000.

Also on file is a statement, dated in April 1999, from the 
veteran's mother describing various difficulties that she had 
with her pregnancy and delivery of the veteran.

The veteran was hospitalized for psychiatric reasons in March 
and April 2000.  His hospitalization report shows a diagnosis 
of chronic right hip pain on Axis III.

In September 2000, the veteran underwent another VA 
examination.  The examiner noted in his report and addenda 
that he had thoroughly reviewed the veteran's history as set 
forth in his claims folder and current medical file.  The 
examination revealed no asymmetry of the upper or lower 
extremities.  He was easily able to walk on his toes and 
heels, and he had a symmetrical gait.  He could hop on either 
leg with no apparent discomfort.  He also could tandem gait 
and do a deep knee bend without any restrictions or obvious 
reports or visible signs of pain.  There was no hypertonicity 
or spasm in his lumbar paraspinal muscles, and there was no 
midline soreness and no sacroiliac joint pain or regional 
pain.  There also was no greater trochanteric regional pain 
and no sciatic notch tenderness.  And he could forward flex 
to 90 degrees, extend backward to 25 degrees, and laterally 
bend to 30 degrees to the right and left sides.  In the 
seated position, he also could rotate to 40 degrees 
bilaterally.  His motor strength was normal, 5/5, and his hip 
flexors, abductors, adductors, and internal and external 
rotators were strong.  His knee flexors and extensors were 
strong, too.

When assessing the veteran's medical status as it relates to 
his claim, the VA physician who examined him in September 
2000 pointed out that his musculoskeletal and neurological 
examinations were entirely unremarkable.  Further, it was 
noted that there was clearly no radiographic evidence of a 
hip fracture, pelvis fracture or right sacroiliac joint 
stress fracture.  Current X-rays were noted by the examiner 
to identify no evidence of any type of residuals from a 
skeletal standpoint of pelvic or hip trauma, and there was no 
evidence of any S1 joint arthritis or arthritic involvement 
of the hips.  The radiological report of September 2000 X-
rays of the right hip yielded an impression of minimal 
degenerative changes, without fracture or subluxation.  The 
examiner also stated there was no evidence indicating the 
veteran had osteoarthritis, as X-ray studies of his 
sacroiliac joint were repeatedly negative.  Indeed, in the 
examiner's opinion, there was no history of trauma other than 
the veteran's usual military activities.  

Pursuant to the Board's request, to clarify the discrepancies 
in the evidence, the veteran underwent additional VA 
orthopedic and neurological examinations in July 2001.  
During the orthopedic evaluation, he reported that he 
experienced pain in his ischial area when in a sitting 
position.  But clinically, no pertinent abnormality was 
indicated, although hip abduction resulted in pain in the 
right medial groin area.  X-rays from July 2001 and September 
2000 of the pelvis and hips, including the S1 joints, were 
determined to be normal; also, a review of a lumbar and S1 
series taken in June 1996 was found to be essentially normal, 
as well, albeit with some beaking of the endplates at L4-5.  
The diagnosis was lower back pain in the right [side], but 
unremarkable musculoskeletal and neurological examination.



In response to specific queries about the merits of this 
case, the VA examiner indicated:

Specifically, the remand is reviewed today, page 
3.  I am to identify any impairment arising for 
this service-connected sacroiliac arthritis.  
Today's orthopedic examiner finds no clinical 
manifestations, no radiographic manifestations of 
SI joint arthritis.  No additional tests need to 
be performed.  I am also asked to determine 
whether the claimant has any signs of a chronic 
bursitis in the SI joint region.  There is no SI 
joint bursa.  There is a bursa at the end of the 
ischium.  At the tip of the ischium I find no 
reference nor any clinical findings to suggest a 
chronic bursitis in that region.  I find no 
evidence of arthritis.  I find formally no 
impairment or disability, nor do I find any 
pathology in the area of the right SI joint.  The 
examiner therefore reports that there's no 
impairment/disability involving the S1 joint from 
time of service.  I'm not finding any limitation 
of motion, no reports of increased fatigability, 
and I found no incoordination.  I have thoroughly 
reviewed all III fairly large C-files.  I have 
reviewed x-rays past and present.  The examiner 
is asked if there's any neurologic impairment 
etiologically related to either arthritis.  I'm 
finding nothing on neurologic exam of any 
abnormality suggestive of a peripheral neuropathy 
in the lower extremities.  The claimant has no 
signs of a radiculopathy.  In summary, I find no 
neurologic impairment on my exam.

Further VA examination was performed in July 2001 to assess 
what, if any, neurological sequelae were present.  The 
veteran reported experiencing weakness in his right lower 
extremity, secondary to pain.  But clinically, there again 
was no pertinent abnormality shown other than pain on deep 
palpation over his right ischial tuberosity.  Radiological 
studies of July 2001 were noted to identify no abnormality of 
the spine and SI joints.  The diagnosis was pain in the right 
hip with an unremarkable neurologic exam.  And in that VA 
examiner's opinion, there was no evidence of neurologic 
impairment related to arthritis of the sacroiliac joint.

Also received during 2000 and 2001 were records concerning 
the veteran's award of disability benefits from the Social 
Security Administration (SSA).  These records show he was 
found to be disabled, beginning in December 1980, due to 
schizophrenia and a somatoform disorder.  Traumatic arthritis 
in his right sacroiliac joint was not listed as a 
precipitating factor in his disability.

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.  

As alluded to above, the Board remanded this case to the RO 
in June 2000 for additional development.  The veteran's 
attorney contends that the requirements of that remand have 
not been satisfied, but the Board disagrees.

The attorney argues that the VA medical examinations 
conducted on remand, in September 2000 and July 2001, were 
inadequate because the September 2000 examiner failed to 
review a November 1979 X-ray showing a pelvic stress 
fracture, and that the X-ray report apparently must not have 
been in the claims folder or made available for review.  The 
representative also argues that the September 2000 
VA examiner did not address the veteran's complaints of pain.

The report of the September 2000 evaluation, however, clearly 
indicates that all three volumes of the veteran's claims 
folder (c-files) were presented for review and, indeed, were 
actually reviewed.  And while the actual X-ray taken in 
November 1979 of the veteran's pelvis is not shown to be a 
part of the folder, the report of that X-ray, as well as the 
statement of the examining physician's interpretation of it, 
is on file and was reviewed.  It is particularly worth noting 
that, within the second paragraph of the September 2000 
evaluation report, it was indicated the veteran had failed to 
bring his bottles of medication with him and that his medical 
treatment file had not been provided.  But in Addendum I of 
that report, the examiner confirmed that both the claims 
folder and medical treatment file since had been made 
available to him and, in fact, reviewed.  Moreover, the 
attorney's allegation that the examiner was unaware that the 
veteran was using prescribed medications for right hip and 
leg pain is erroneous, as an outpatient note, dated in April 
1999, was incorporated into the claims folder in April 2000.  
So from a chronology standpoint, it was available for 
consideration (as part of the record) by the time of the 
September 2000 VA evaluation later that same year.  
Furthermore, the VA examiner in September 2000 specifically 
cited in the report of that evaluation the absence of obvious 
indications or visible signs of pain or painful motion.  And 
note also that the Board, in its June 2000 remand, had 
requested that the VA examiner comment on the level of pain 
only in the event that arthritis, bursitis, or other 
disability of the right sacroiliac joint was found 
to be present.  Here, though, no sacroiliac involvement of 
any sort was found.  Obviously then, there was no objective 
clinical confirmation of the pain.

In addition, the veteran's attorney challenges the adequacy 
of the VA examinations performed in July 2001 on the basis 
that each examiner failed to address the cause of the 
veteran's pain.  The representative also takes issue with the 
failure of the orthopedic examiner, in particular, who 
performed his evaluation on July 26, 2001, not the alleged 
date of July 31, 2001, to discuss the impact of a December 
1979 statement from Dr. Thomas Kelly.  The VA examiner 
reported the veteran brought that statement with him to the 
evaluation since it was not in his claims folder or treatment 
file.  Note also, however, that, when remanding this case, 
the Board did not request that an opinion be obtained 
concerning  the etiology of the veteran's complaints of pain, 
and only if disability of the right sacroiliac joint was 
shown was the examiner asked to describe the level of pain 
associated with it.  As was the case with the September 2000 
examiner, though, neither of the July 2001 physicians 
diagnosed the presence of arthritis or any other disability 
of the right sacroiliac joint.  And, as such, the 
representative's allegation, alone, does not present a 
reasonable basis for questioning the adequacy of either July 
2001 evaluation.

In terms of the purported failure of the orthopedic examiner 
to discuss the impact of the June 1979 statement of Dr. 
Kelly, the VA examiner was never asked by the Board to 
comment on that.  And the fact that specific comments were 
not made as to its significance does not, in and of itself, 
render the examination inadequate.  Cf. VAOPGCPREC 20-95 
(July 14, 1995) (noting that a review of the veteran's 
service medical records (SMRs) is not even always required, 
only when it is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions).

Dr. Kelly, as noted in his June 1979 statement, indicated 
that he had treated the veteran while in service.  And his 
treatment notes, as well as his separate statement concerning 
the existence of a stress fracture to which the appellant's 
attorney refers, are part of the overall record on appeal.  
And this complete record was before the orthopedic examiner 
on July 26, 2001, when he examined the veteran.  So merely 
because he did not specifically refer to this statement is 
not, in turn, tantamount to concluding that he did not 
consider it because, again, it is not necessary that an 
examining VA physician mention each and every single piece of 
evidence that he considered when reporting the results of his 
evaluation.  It also bears mentioning that, in connection 
with the present claim, as initiated in 1996, it is the level 
of severity of the condition at issue during the appeal 
period that is of primary importance, as opposed to its 
nature and severity as portrayed in Dr. Kelly's 1979 report, 
many years ago.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Since the RO complied with all of the terms of the Board's 
remand, there was no Stegall violation.  That being the case, 
the Board may proceed to address the merits of claim on 
appeal.



Before actually reaching the merits, however, it is important 
to note that, on November 9, 2000, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA has issued implementing 
regulations which are found at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and, 
therefore, applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 
312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Here, VA initially notified the claimant through its letter 
of April 2003 of the existence of the VCAA and its 
implementing regulations.  By such document and other notice 
documents furnished to the appellant during the course of the 
appeal, he was also advised of the evidence necessary to 
substantiate his claim and that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He, too, was advised that it was his responsibility to either 
send medical treatment records from his private physicians 
regarding treatment for his claimed disability, or to provide 
properly executed releases so that VA could request the 
records for him.  Based on the foregoing, the duties to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence have been fulfilled.



Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This includes, when necessary to 
decide the case, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A(d).  Here, however, the veteran's service department 
medical records are on file, and his VA treatment records 
have been obtained and associated with the claims file, as 
well.  Also, to the extent he provided complete 
authorizations, his private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Several 
recent VA medical examinations have been afforded the veteran 
and no further VA examination is found to be needed.  The 
appellant, too, has been asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested and notified 
in the statement of the case and supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case, and the VA's duty to assist 
obligation has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).




Merits-Based Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

VA regulations require that ratings be based upon the most 
complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis, in turn, if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Sacroiliac injury and weakness, when severe, with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is rated 40 
percent disabling.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is for assignment.  
With characteristic pain on motion, a 10 percent evaluation 
is assignable.  With slight subjective symptoms only, 
a 0 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5294.  

When diagnostic criteria permit compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, which provide for the rating of functional 
impairment of the musculoskeletal system on the basis of pain 
and weakness, must also be considered.  The ratings must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

Notwithstanding a VA radiologist's impression in September 
2000 as to existence of minimal degenerative changes of the 
appellant's right hip, the appellant's documented complaints 
of musculoskeletal pain in the affected area and treatment 
therefor, and at least a single reference to objective 
evidence of pain and tenderness in the region, four other 
medical professionals during the course of the appeal period 
herein at issue have indicated that the appellant does not 
have arthritic involvement of his right sacroiliac joint.  
This is the specific area at issue.  The greater weight of 
the evidence, then, and by far the more persuasive, 
indicates the veteran does not currently have the specific 
disability for which service connection was established.  
Consequently, he cannot receive a compensable rating for 
manifestations that he believes are attributable to it.  
Although he, his representative, and several others have 
submitted statements describing the extent of his pain and 
resulting functional impairment, those statements are only 
probative to the issue of whether he, for example, 
experiences pain-not whether it is actually due to traumatic 
arthritis in his right sacroiliac joint (as opposed to, for 
example, any number of other possible causes).  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

There likewise is no persuasive medical evidence of weakness, 
premature/excess fatigability, or incoordination of the right 
sacroiliac joint as discussed in the DeLuca decision.  And 
regardless, absent a current showing of arthritis in this 
specific joint, any manifestations of pain and tenderness-
even if clinically evident, still could not be associated 
with this particular disability herein at issue.  
See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when rating a disability, VA must be able to distinguish the 
symptoms that are attributable to the disability from those 
that are attributable to other unrelated causes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability ....").

It, too, is shown that the possibility of ischial bursitis, 
as raised by the VA examiner in April 1997, has been ruled 
out based on the findings and opinions of several 
VA physicians-including a Board-certified orthopedic 
surgeon.  His medical opinion receives a lot of probative 
weight because he is a specialist in the particular area of 
medicine at issue in this appeal.  Black v. Brown, 10 
Vet. App. 279 (1997).  Medical data otherwise linking the 
veteran's symptoms to some other disease entity are lacking 
in this instance.  

In adjudicating this appeal, it is the Board's responsibility 
to weigh the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  See, e.g., Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when there are conflicting medical opinions of record 
concerning a dispositive issue (which, here, is whether the 
veteran currently has traumatic arthritis in his right 
sacroiliac joint as a residual of a stress fracture of his 
pelvis, much less present disability from this deserving of 
compensation).  But it is completely permissible for the 
Board to give more credence and credibility to certain 
medical opinions over others-provided the Board adequately 
explains its reasons and bases for doing this.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Also, the Board 
cannot make its own independent medical determination; 
rather, there must be plausible reasons for favoring one 
medical opinion over another.  Evans at 31; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here though, for the 
reasons stated, there are.

The medical opinions unfavorable to the claim were based on a 
comprehensive review of the claims file (all 3 volumes), 
whereas most-if not all, of the medical opinions supporting 
the claim were not.  The medical opinions unfavorable to the 
claim also contained an extensive discussion of the rationale 
for concluding the veteran does not currently have traumatic 
arthritis in his right sacroiliac joint or any associated 
functional impairment from pain, limitation of motion, etc.  
This, too, was not always the case in the supporting 
opinions.  And the physicians who most recently reviewed the 
pertinent evidence, and concluded against the claim, were 
specialists in the specific areas of medicine at issue.  So 
this also is reason to give their opinions more probative 
weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Thus, the preponderance of the evidence is against 
the claim, meaning the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased (compensable) rating for traumatic 
arthritis of the right sacroiliac joint is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

